Citation Nr: 0818034	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  04-16 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for residuals a stroke.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to 
March 1961.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  The veteran and a friend testified at a Board 
hearing held at the RO in March 2006 and at Board 
videoconference hearing in April 2007.  


FINDING OF FACT

There is no evidence, nor does the veteran contend, that his 
stroke was causally related to service or any incident of 
service; the preponderance of the evidence is against finding 
that inflammation associated with the veteran's service-
connected low back disability caused or contributed to his 
stroke.  


CONCLUSION OF LAW

Service connection for residuals of a stroke is not 
established.  38 U.S.C.A. § 1131, 1112, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA duty to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status; existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, in a letter dated in September 2003, the RO 
explained to the veteran that to establish entitlement to 
service-connected compensation benefits, the evidence must 
show the following three things:  (1) an injury in service, a 
disease that began in or was made worse in service, or an 
event in service causing injury or disease; or, evidence of 
presumptive condition within a specified time after service; 
(2) a current physical or mental disability; and (3) a 
relationship between his current disability and an injury, 
disease, or event in service.  The RO explained that medical 
evidence, including a VA examination, would show a current 
disability and that a relationship between current disability 
and an injury, disease, or event in service was usually shown 
by medical records or medical opinions; the RO also explained 
that the relationship was presumed for veterans who have 
certain chronic diseases that become manifest within a 
specific period of time after discharge from service.  

In a VA 119, Report of Contact, the RO documented a 
September 2003 telephone call from the veteran in which he 
stated he was claiming his stroke as secondary to his 
service-connected low back disability.  

In a letter dated in March 2006, the RO provided the veteran 
with information about evidence needed to evaluate a 
disability and determine effective dates if it found a 
disability to be service connected.  The RO described the 
kind of evidence considered in determining a disability 
rating and an effective date and provided examples of the 
evidence the veteran should identify or provide with respect 
to disability ratings and effective dates.  

In addition, in a letter dated in August 2006, the RO 
notified the veteran it was working on his appeal for 
service-connected compensation for stroke and again outlined 
what the evidence must show to support a service connection 
claim.  The RO specifically stated that to support his claim 
based on additional disability cased or aggravated by a 
service-connected disability, the evidence must show he 
currently has a physical or mental disability shown by 
medical evidence, in addition to his service-connected 
disability, and the evidence must show his service-connected 
disability either caused or aggravated his addition 
disability.  The RO explained that medical records or medical 
opinions are required to establish this relationship, but 
that VA may presume service connection for cardiovascular 
disease developing in a claimant with certain service-
connected amputation of one or both lower extremities.  

In the August 2006 letter, the RO provided the veteran with 
notice of what evidence VA would obtain including relevant 
records from a Federal agency and relevant records not held 
by a Federal agency, including private medical records, 
provided he furnished enough information about his records so 
that VA could request them.  The RO emphasized to the veteran 
that it was his responsibility to make sure VA received all 
requested records that were not in the possession of a 
Federal department or agency.  The RO requested that the 
veteran let VA know if there was any other evidence or 
information that he thought would support his claim and 
requested that he send any evidence in his possession that 
pertains to his claim and had not previously been considered.  

In the August 2006 letter, the RO again notified the veteran 
that when VA found disabilities to be service connected, it 
assigned a disability rating and an effective date.  The RO 
described the kind of evidence considered in determining a 
disability rating and an effective date and provided examples 
of the evidence the veteran should identify or provide with 
respect to disability ratings and effective dates.  

In view of the foregoing, the Board finds that the veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his service connection claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

Although only the September 2003 RO notice letter was sent to 
the veteran prior to the initial RO decision on his claim, 
subsequent notice letters that provided the required elements 
were variously dated and were not followed by RO 
readjudication of the claim after the notice was completed 
with the letter of August 16, 2006.  In this case, the last 
readjudication of the claim by the RO was in its supplemental 
statement of the case issued on August 12, 2006.  In this 
case, the Board finds that any defect with respect to the 
content and timing of the notice requirement is harmless 
error.  In September 2006, after the RO sent the last VCAA 
notice letter, the veteran's representative stated that the 
veteran had completely and effectively outlined his rebuttal 
[to denial of his claim] in recorded correspondence and in 
his substantive appeal.  The representative further stated it 
could find no additional arguments to improve on the 
veteran's position and stated the claim was therefore 
submitted on the evidence of record.  Neither at that time, 
nor between that time and December 2006, when the RO notified 
the veteran that his case was being certified to the Board 
did he submit or identify any additional evidence pertaining 
to his claim.  The Board specifically finds the veteran was 
not prejudiced by the post-decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate the claim.  

Further, given his contentions, the veteran has demonstrated 
his affirmative understanding, i.e., he had actual knowledge 
of what was necessary to substantiate her claim.  Thus, the 
purpose of the notice, to ensure that he had the opportunity 
to participate meaningfully in the adjudication process, was 
not frustrated because he had actual knowledge of what was 
necessary to substantiate the claim prior to the Board's 
consideration of this matter, ensuring the essential fairness 
of the adjudication.  See Sanders v. Nicholson, 487 F.3d. 881 
(Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 892 (Fed. 
Cir. 2007) (holding that actual knowledge by the claimant 
cures defect in notice).  

The Board further finds that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate the claim and he veteran had months to submit 
such evidence prior to the certification of his claim to the 
Board.  Under the circumstances, the essential fairness of 
the adjudication was not frustrated.  Thus, even assuming a 
notice error, the Board concludes the error was harmless.  
See Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006). 

As to the duty to assist, VA has obtained all relevant, 
identified, and available evidence identified by the veteran 
and for which he has provided release authorization.  The 
veteran has submitted private medical records and Internet 
articles, and as to those he has submitted directly to the 
Board, he has waived RO consideration in the first instance.  
The RO and the Board have obtained medical opinions regarding 
the claim, and the veteran and a friend testified at hearings 
held in March 2006 and April 2007.  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran relative 
to the claim decided here, and thus, no additional assistance 
or notification is required.  The veteran has suffered no 
prejudice that would warrant a remand, and his procedural 
rights have not been abridged.  See Bernard, 4 Vet. App. 384, 
392-94 (1993).  

Background and analysis

The veteran is seeking service connection for a stroke, which 
occurred in March 2003.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted on a presumptive basis for 
arteriosclerosis if manifest to a degree of 10 percent within 
a year following separation from service.  38 U.S.C.A. 
§§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 Disability that is 
proximately due to or the result of a service-connected 
disease or injury will be service connected as well.  When 
service connection is established for a secondary condition, 
the secondary condition shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a).  This 
necessarily includes any increase in disability that is 
proximately due to or the result of a service-connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused by or aggravated by the service-
connected disease or injury.  See Allen v. Brown, 7 Vet. App. 
439 (1995).  

Effective October 10, 2006, VA regulations were amended to 
provide that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of service-connected disease or injury, and not due to 
the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  See 38 C.F.R. § 3.310(b) (effective October 10, 
2006).  

It is VA's consistently applied policy to administer the law 
under a broad interpretation, consistent, however, with the 
facts shown in each case.  When, after careful consideration 
of procurable and assembled data, a reasonable doubt arises 
regarding service connection, the degree of disability, or 
any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence that does not satisfactorily prove or disprove the 
claim.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2007).  

Service connection has been in effect for a low back 
disability since the veteran's discharge from service in 
March 1961.  For many years the disability was characterized 
as lumbosacral strain, but in recent years it has been 
described as lumbosacral disc degeneration associated with 
lumbar muscle strain and right leg neuropathy associated with 
lumbosacral disc degeneration.  His history includes back 
stiffness and muscle spasm at various times with complaints 
of right leg pain including complaints of burning pain 
radiating down the right lower extremity starting in the mid-
1990s.  Treatment has included anti-inflammatory medications, 
physical therapy, acupuncture, and steroid injections.  

The veteran is now seeking service connection for residuals 
of a stroke he suffered in March 2003, and he contends that 
chronic inflammation associated with his service-connected 
low back disability triggered inflammation in his vascular 
system causing plaque buildup and resulting in the stroke.  

Available medial records show the veteran was seen in the 
emergency room of Overlake Hospital Medical Center in 
October 1998 with complaints of right-sided numbness.  The 
reporting physician stated that a computed tomography (CT) 
scan without contrast was within normal limits without masses 
or stroke pattern, and no small previous strokes or new acute 
strokes were visualized.  He also stated that a carotid 
Doppler was within normal limits.  After examination and 
evaluation, the impression was transient ischemic attack, and 
the veteran was started on one aspirin per day.  

VA medical records show that in February 1999, the veteran 
was seen for chest pain and at that time gave a history of 
the right-sided numbness that had occurred in October 1998 
and reported that he had one subsequent (briefer and milder) 
episode several weeks later.  He gave a history of 
hypercholesterolemia and reported he was taking pravastatin; 
he was started on simvastatin at that visit.  A March 1999 VA 
magnetic resonance imaging (MRI) study of the brain was 
normal.  Magnetic resonance angiography (MRA) at the same 
time showed minimal stenosis at the origin of the left 
internal carotid artery; the extracranal right carotid artery 
was unremarkable.  There was no evidence of aneurysm, 
hypervascular mass, or arteriovenous malformation.  

In a VA progress note dated in March 1999, it was noted that 
an exercise tolerance test had shown excellent exercise 
tolerance and greater than 1 mm ST depression at 12 minutes 
of exercise, which the attending physician said indicated 
significant coronary artery disease.  Following this, the 
veteran underwent a stress echocardiogram at Overlake 
Hospital Medical Center in March 1999.  The impression was 
normal stress echocardiogram, and the physician concluded 
that the veteran's chest pain appeared to be noncardiac in 
etiology and was almost certainly musculoskeletal.  

A VA hospital summary shows the veteran presented in 
March 2003 with right-sided numbness involving the face, 
forearm, hand, thigh and calf.  MRI/MRA was obtained 
demonstrating multifocal left frontal lobe stroke and 
60 percent stenosis of the left internal carotid artery just 
past bifurcation.  Carotid duplex reportedly confirmed 50 -
 79 percent left internal carotid artery stenosis.  
Echocardiogram was normal.  The veteran was discharged after 
two days with the addition of Plavix to his medications.  The 
day following discharge, the veteran was rehospitalized with 
recurrence of right-sided hemisensory complaints.  During the 
second hospitalization in March 2003, the veteran underwent a 
left carotid endarterectomy with removal of an 
atherosclerotic plaque at the bifurcation.  Discharge 
medications were listed as aspirin, simvastatin, and Tylenol, 
which was for pain.  

In a VA progress note dated in April 2003, the veteran's 
primary care physician noted that the veteran's blood 
pressure had been intermittently elevated but the veteran 
said he was checking it regularly outside the clinic and 
usually it had been less than 140/90.  The same comment was 
made in July 2003 with the statement that the goal was blood 
pressure less than 130/80.  Further records show that in 
November 2005, the veteran's VA physician described the 
veteran's blood pressure (142/82) as borderline and said that 
given the veteran's history of cerebrovascular accident 
(CVA), the goal was blood pressure less than 130/80.  She 
noted the veteran was agreeable to starting a blood pressure 
lowering medication, and the plan was start 
hydrochlorothiazide.  

In a VA neurology clinic note dated two days later in 
November 2005, the physician noted the veteran was status 
post CVA in 2003 and status post carotid endarterectomy also 
in 2003.  The physician said the veteran had a number of risk 
factors including a history of hyperlipidemia and 
hypertension and was currently on appropriate medicines.  
Because the veteran was complaining of frequent easy 
bleeding, the physician substituted Aggrenox for Plavix and 
aspirin and said the veteran would continue on simvastatin 
and hydrochlorothiazide.  It was also noted that in late 
October 2005, the veteran had complained of the acute onset 
of right hand and forearm tingling accompanied by a cramping 
sensation.  Carotid Doppler at that time showed 1 to 
15 percent stenosis, bilaterally.  

At the March 2006 hearing, the veteran's representative 
asserted that some of the medications the veteran was taking 
for his service-connected low back disability can cause the 
effects of stroke.  At the hearing, the veteran testified 
that no doctor had told him his stroke was related to the 
medications he took for his back.  The veteran testified that 
for at least seven or eight years prior to his March 2003 
stroke he was being treated at VA for chronic inflammation 
and back pain and he was prescribed various types of 
medications.  The veteran testified that VA doctors brought 
up the fact that chronic inflammation, if it exists in your 
body, can attack your artery walls and cause them to rupture, 
which takes place in areas where plaque builds up.  The 
veteran testified that those doctors were surgeons and said 
because of the politics in the VA system they would be 
reluctant to go on record or write a letter saying that the 
inflammation was a direct cause of his having a stroke.  The 
veteran testified they did say it could be very likely 
because he had a rapid build-up of plaque in his left carotid 
artery over a period of about three and a half years and he 
was being treated for chronic inflammation.  The veteran 
testified that he had learned from research on the Internet 
that "inflammation is a very direct correlater between heart 
attacks and strokes."

The record includes an April 2006 report from a VA fee-basis 
physician who reviewed the veteran's records, including the 
medications prescribed by VA between March 1998 and 
January 2003.  The physician addressed the question of 
whether the veteran's lumbar pain medication likely caused 
the atherosclerosis in his carotids or caused his brain 
infarct.  The physician stated that extensive review of the 
veteran's medical records yielded no documentation of any 
relationship between the veteran's cerebrovascular events and 
the pain medication he had taken for his lumbar condition.  
The physician noted that a review of the veteran's medication 
list revealed that he was treated with acetaminophen and 
narcotics as well as several non-steroidal anti-inflammatory 
medications for his lumbar spine condition.  The physician 
pointed out that in the medical literature, acetaminophen, 
with or without codeine or oxycodone has not been shown to 
cause any cardiovascular disease or complications except in 
cases of overdose.  

As to the non-steroidal anti-inflammatory medications with 
which the veteran had been treated, the physician pointed out 
that according to the Physician's Desk Reference, there was 
no documented direct causation of any of these medications in 
relationship to cerebrovascular accident.  The physician 
concluded that given that no known definitive relationship 
exists between the non-steroidal anti-inflammatory medication 
the veteran took for his low back pain and the development of 
cerebrovascular disease, i.e. stroke, it is less likely than 
not that his low back pain medication contributed to the 
atherosclerosis in his carotids or caused his brain infarct.  

The physician did not address the veteran's contentions 
regarding inflammation associated with his low back 
disability.  In the April 2006 report, the physician referred 
to a November 2005 note from a VA neurology clinic in which 
the neurologist stated the veteran was status post 
cerebrovascular accident in 2003 and status post carotid 
endarterectomy in 2003 and had a number of risk factors 
including a history of hyperlipidemia and hypertension.  The 
physician who prepared the April 2006 report also made note 
of the veteran's blood pressure during hospitalization in 
March 2003 and said the veteran's carotid atherosclerosis and 
brain infarct are more likely than not caused by or a result 
of his hypertension and hyperlipidemia.  

At his April 2007 hearing, the veteran testified that he 
maintains that the major cause for his stroke was that the 
chronic inflammation in his low back triggered the 
inflammation in his vascular system, causing plaque buildup 
and resulting stroke.  

The veteran read excerpts from various articles from the 
Internet to the effect that inflammation in the body is a 
common trigger for heart attacks and strokes; plaque in the 
arteries becomes weakened when threatened by inflammation and 
inflammation in the body bombards the plaque with damaging 
chemicals, leading to buildup and clots.  Another excerpt he 
highlighted was a statement from a study that said there are 
now overwhelming data suggesting inflammation contributes to 
cerebral systemic injury.  He read from another article 
saying that studies had shown that inflammation somehow plays 
a role in arthrosclerosis, the build-up of fatty deposits on 
blood vessels that could lead to heart attack strokes, and 
other cardiovascular diseases.  He concluded that all of the 
articles he submitted suggested there is a high correlation 
between people who have chronic inflammation and heart 
attacks and stroke.  

At the hearing, the veteran presented his analysis of his 
medical records.  He argued that in the years prior to his 
stroke his cholesterol was totally under control with 
medication and within normal limits; he asserted that his 
cholesterol levels were not so high as to cause a stroke.  He 
also testified that in the years prior to his stroke no 
physician had ever suggested to him that he had high blood 
pressure or had suggested that he should be treated for high 
blood pressure.  The veteran testified that it was not until 
the year prior to the hearing that his blood pressure went 
over 130 and he was put on a low dose of Lisinopril.  The 
veteran said he had talked to cardiologists, vascular 
specialists, and a rheumatologist who told him that transient 
ischemic attacks, high blood pressure and cholesterol do 
cause heart attacks and strokes, but, when they do, they 
manifest themselves after years, and maybe decades, of 
building plaque in the body.  The veteran in effect asserted 
he had shown that at the time of his stroke in March 2003 the 
medical evidence did not prove he had a transient ischemic 
attack prior to his March 2003 stroke, his cholesterol was 
under control and he did not have hypertension.  The veteran 
concluded that based on this and given what he had been told 
and what he had learned from his research, the two likely 
categories of the cause of the rapid build-up of plaque in 
his left carotid artery were a freak of nature or 
inflammation associated with his service-connected low back 
disability.  

In support of his contention that inflammation associated 
with his service-connected low back disability contributed to 
his March 2003 stroke, the veteran submitted excerpts from 
various Internet articles.  Among them is an undated article 
from the American Heart Association, which stated that 
laboratory evidence and findings from autopsy studies suggest 
that the inflammatory process plays an important part in 
atherosclerosis.  It goes on to state that researchers have 
found that men in the Physicians' Health Study with highest 
levels of C-reactive protein (CRP) (a protein whose level 
increases when there is inflammation of blood vessels) have a 
twofold increase in their risk of stroke compared to men with 
lower levels of the protein.  The article states that these 
risks were independent of other traditional risk factors, 
including high blood cholesterol, smoking, high blood 
pressure, and obesity.  

In view of the veteran's contentions, the Board requested an 
additional medical opinion pertaining to his claim.  The 
Board asked that a vascular specialist review the record in 
its entirety, and taking into account the veteran's medical 
history, provide an opinion as to whether it is at least as 
likely as not that any inflammation associated with the 
veteran's service-connected low back disability caused or 
contributed to his atherosclerosis or otherwise caused or 
contributed to his March 2003 stroke.  In response, in 
October 2007, the Chief of Vascular Surgery at the VA Medical 
Center in Decatur, Georgia, provided the requested opinion.  
He stated that he had reviewed the veteran's medical records, 
noting the veteran has been service connected for low back 
problems since 1961.  

The physician observed that the veteran contends that 
inflammation associated with his service-connected back 
disability contributed to his March 2003 stroke and that to 
support his claim the veteran referred to some studies that 
have concluded that patients with higher levels of CRP 
protein have a two-fold increase in the risk of stroke 
compared to men with lower levels of the protein.  The 
physician stated that the conclusion from the studies the 
veteran is citing do not apply to the veteran's case.  The 
physician went on to say that to his knowledge none of the 
numerous papers on the subject of low back pain have shown 
direct or indirect relation between low back pain and stroke.  
The physician said that in his opinion the veteran's 
March 2003 stroke was not related to his back problem.  

Based on review of the record in its entirety, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim.  As stated earlier, there is no evidence of 
a stroke in service or until many years after service, and 
the veteran does not contend otherwise.  He is seeking 
service connection for residuals of his March 2003 stroke as 
secondary to his service-connected low back variously arguing 
that medications used by VA to treat his low back pain can 
have the effects of a stroke and alternatively that 
inflammation associated with his service-connected low back 
disability contributed to his March 2003 stroke by causing 
the rapid build-up of plaque in one carotid artery, which led 
to his stroke.  

The evidence in favor of the veteran's claim consists wholly 
of the veteran's interpretation of his medical records and 
his interpretation of Internet articles that he believes 
support his contention that inflammation associated with his 
service-connected low back disability resulted in the rapid 
build-up of plaque that caused his March 2003 stroke.  The 
record does not show, nor does the veteran contend, that he 
has specialized education, training, or experience that would 
qualify him to provide an opinion on this matter.  It is now 
well established that a lay person such as the veteran is not 
competent to opine on medical matters such as diagnoses or 
etiology of medical disorders, and his opinion that 
medications use to treat his low back disability or the 
inflammation associated with his low back disability 
contributed to his March 2003 stroke is therefore entitled to 
no weight of probative value.  See, Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); see 38 C.F.R. § 3.159 (a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  The statements 
offered by the veteran are not competent medical evidence and 
do not serve to establish medical nexus.  

Although the veteran has reported that physicians have made 
oral statements that support his contentions, he has stated 
that they are unwilling to put such statements in writing.  
The Board is left with medical evidence that is squarely 
against the claim.  The physician who considered medications 
used to treat the veteran's service-connected low back 
disability concluded it is less likely than not that those 
medications contributed to the veteran's atherosclerosis in 
his carotids or caused his brain infarct.  Further, the 
vascular specialist who reviewed the Internet articles 
submitted by the veteran as well as the veteran's records 
made clear that the conclusions from the studies cited in the 
Internet articles do not apply to the veteran's case, and it 
was his opinion that the veteran's March 2003 stroke was not 
related to his service-connected back disability.  

In view of the foregoing, the Board finds there is no 
competent evidence that the veteran's March 2003 was related 
to service or to his service-connected low back disability.  
The preponderance of the evidence is clearly against the 
claim, and the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001). 


ORDER

Service connection for residuals of a stroke is denied.  



			
            P. M. DILORENZO	MARK W. GREENSTREET
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


